BOOTH, J.
The defense demurred to sets up an estoppel by conduct on the part of the plaintiff to enforce as against the defendant the judgment sued upon. The demurrer attacks this defense bv the claim that it is a collateral attack upon the aforesaid judgment. This is not so. The judgment is admitted as a part of the defense, but the agreement cf the plaintiff is urged as a legal reason barring her from the pursuit of the defendant on this judgment.
*437A right of action upon a judgment has no peculiar sanctity against which any legal defense may not be urged. Thus, payment or arbitration and award or any of the other recog' nized defenses which are available to meet admitted claims may be availed of as a defense when they exist. The defense pleaded is such a defense and if proven would defeat the cause of action.
The demurrer is, therefore, overruled.